Citation Nr: 0404448	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as a former prisoner of war 
(POW) for VA purposes.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for vitamin deficiency.

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

6.  Entitlement to service connection for pneumonia.

7.  Entitlement to service connection for a neck disorder.

8.  Entitlement to service connection for a knee disorder.

9.  Entitlement to service connection for impaired vision.

10.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision and 
an October 2002 decision letter issued by the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied the above claims.

A June 2000 cover letter from the RO inadvertently indicated 
that service connection was granted for each of the claimed 
disabilities.  Review of the June 2000 rating decision for 
which the cover letter was made clearly shows the RO denied 
the service connection claims as not well grounded.  These 
claims were readjudicated in September 2002.

The issue of entitlement to service connection for hearing 
loss is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's recognized service does not include status 
as a POW, and there is no reasonable basis to question the 
finding of the service department that the veteran was not a 
POW.

3.  There is no competent evidence establishing the veteran 
currently suffers from dysentery or pneumonia.  

4.  A knee disorder, a neck disorder, and impaired vision did 
not result from disease or injury in service.

5.  Malaria, vitamin deficiency, and pulmonary tuberculosis 
did not have their onset during active service or within any 
prescribed presumptive period following the veteran's 
separation from service and did not result from disease or 
injury in service.


CONCLUSIONS OF LAW

1.  The veteran does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. 
§ 101(32) (West 2002); 38 C.F.R. § 3.1(y) (2003).

2.  The criteria for service connection for dysentery have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  The criteria for service connection for pneumonia have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  The criteria for service connection for a knee disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

5. The criteria for service connection for a neck disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

6.  The criteria for service connection for impaired vision 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

7.  The criteria for service connection for malaria have not 
been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

8.  The criteria for service connection for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

9.  The criteria for service connection for vitamin 
deficiency have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the service connection claims on 
appeal, VA satisfied this duty by means of an October 2001 
development letter.  As for the claim to recognize the 
veteran as a POW, VA satisfied the duty to notify by means of 
a July 2002 development letter.  These documents informed the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claims; information and 
evidence that VA would seek to obtain on his behalf; 
information or evidence that he was expected to provide; and 
requested him to provide any evidence in his possession that 
pertained to the claims.  In August 2003, he told the RO that 
he had no additional evidence to submit.  Any perceived 
deficiency in VA's duty to notify is therefore without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The notification letters sent to the veteran in October 2001 
and July 2002 properly notified him of his statutory rights.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  That is, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The available service records are in the claims 
file.  The veteran has not identified any outstanding records 
pertinent to the claim.  In fact, he has indicated that his 
treatment records from various sources have been destroyed, 
and as noted above, he has also indicated that he has no 
additional evidence to submit.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, VA examination is not indicated for 
the issues of entitlement to service connection for dysentery 
and pneumonia, because the evidentiary record does not 
contain competent evidence that the veteran currently suffers 
from these disabilities or persistent or recurrent symptoms 
of these disabilities.  See 38 C.F.R. § 3.159(c)(4)(A); see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
has offered no contentions that these disabilities currently 
exist.  Accordingly, the requirements of the VCAA have been 
met by the RO to the extent necessary for these issues.  

The competent evidence shows that the remaining disabilities 
appear to have been diagnosed and/or treated in recent years, 
but VA examination or medical opinion is not indicated 
because the evidentiary record does not contain competent 
evidence indicating that the claimed disabilities or symptoms 
may be associated with an established event, injury, or 
disease in service or with another service-connected 
disability.  See 38 C.F.R. § 3.159(c)(4)(C).

II.  Prisoner-of-war status

The Public Laws to which the veteran links several of his 
claims essentially enumerate a number of diseases for which 
service connection may be granted based upon one's status as 
a former POW for 30 days or more.  See Former POW Benefits 
Act of 1981, Pub. L. No. 97-37 (1981), Pub. L. No. 100-322 
(1988); 38 U.S.C.A. § 1112(b), 38 C.F.R. §§ 3.307, 3.309(c).

The veteran had active military service from May 1943 to 
August 1945.  The service department has no record 
documenting the veteran as a POW.  Of particular 
significance, the veteran reported in his Affidavit for 
Philippine Army Personnel that he was not a POW and did not 
surrender under "Proclamation no. 1."  Under 38 C.F.R. 
§ 3.1(y)(1), VA shall accept the service department findings 
as to status as a former POW "unless a reasonable basis 
exists for questioning it."  Here, there is no reasonable 
basis for questioning the service department's finding that 
the veteran was not a POW during service from May 1943 to 
August 1945.

The United States Army Reserve Personnel Command (ARPERSCOM, 
formerly ARPERCEN) has certified that the veteran's service 
encompasses the period from May 1943 to August 1945.  The 
veteran, however, asserts that he was a POW from May 1942 to 
August 1942.  In this regard, the veteran has submitted 
affidavits by individuals attesting that they saw or knew the 
veteran was interned at a POW camp in 1942.  As the period in 
which the veteran alleges to have been a POW is prior to the 
period in which he has confirmed active military service, he 
has essentially argued that he has additional service that 
has yet to be certified.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2002) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)).  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2002); 
see Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 
1991); Dela Pena v. Derwinski, 2 Vet. App. 80 (1992).

In his November 2002 notice of disagreement, the veteran 
reported that some of his service records contained a 
misspelling of his surname, that it was also spelled in 
service with a "v" instead of a "b" at the fifth letter.  
This is not personal information different than that 
previously provided to ARPERSCOM.  The Affidavit for 
Philippine Army Personnel includes the alternative spelling.  
The service department's actual knowledge of the multiple 
spellings of his surname is evidenced on Form 632, which 
includes both spellings.  

Consequently, the record does not contain additional evidence 
that would warrant a further request to the service 
department to verify or recertify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); 
see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that 
information provided to service department was erroneous, 
e.g., misspelled name, VA may be required to resubmit request 
for information to service department).

In sum, the service department's findings show the veteran 
was not a POW during his verified period of active duty, and 
if the veteran was interned or detained in a POW encampment  
prior to May 1943, as alleged, it was prior to his period of 
certified active service, such that he could not be 
considered a POW for that period.  See 38 C.F.R. § 3.1(y).

III.  Dysentery and pneumonia

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The claims file is absent any post-service medical evidence 
pertaining to dysentery and pneumonia.  Therefore, there is 
no competent evidence that the veteran currently suffers from 
dysentery, pneumonia, or residuals therefrom.  Neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence of a current dysentery or pneumonia 
disability, the Board must conclude that the veteran does not 
currently suffer from these claimed disabilities.

The October 2001 development letter specifically requested 
information and/or evidence establishing his current 
disabilities, but the submitted evidence made no mention of 
the disabilities discussed herein.  The Board points out that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  The preponderance is against the veteran's claims, 
and they must be denied.  

IV.  Malaria, PTB, vitamin deficiency, impaired vision, neck 
disorder, knee disorder

An October 1999 treatment certification indicates a diagnosis 
of minimal PTB.  A November 2000 treatment certification 
indicates the veteran currently suffers from impaired vision, 
joint deformities and chronic pain, among other things.  The 
certification letter suggests these disabilities may be 
residuals of the veteran's in-service vitamin deficiency.  
The certification letter also noted that "just recently [the 
veteran] received antimalarial drug . . . for repeated 
malarial relapsed [sic]."     Despite this evidence of 
current disability, the record does not contain evidence of 
in-service occurrence or aggravation of a disease or injury, 
and there is no probative medical evidence of a nexus between 
an in-service injury or disease and the current disabilities.

There are no medical records from the veteran's period of 
service.  In the veteran's Affidavit for Philippine Army 
Personnel, completed by him in February 1947, he indicated 
that he received no wounds or illnesses during service.

The evidence of record shows the above-listed disabilities 
began many years after service.  The veteran was discharged 
in 1945, and the evidence references treatment no earlier 
than 1992 for the claimed disabilities, a span of 
approximately 47 years. Several medical facilities have 
certified they no longer possess records dated during the 
period the veteran claims to have been a patient.

Neither a layperson nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In this case, the competent 
medical evidence does not establish the presence of the 
claimed disabilities until many years after service, and 
there is no competent and probative evidence that would 
otherwise relate the veteran's disabilities to service.  

The November 2000 treatment certification includes the 
opinion that the veteran "suffered prolonged stress, 
starvation, and vitamin deficiency during the war, these 
could have contributed to impaired vision, impaired hearing, 
joint deformities and chronic pain; that he is suffering at 
the present."  The Board accords no probative weight to that 
opinion, as it is speculative and relies solely on an 
unsubstantiated medical history provided by the veteran.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993); Bostain v. West, 11 
Vet. App. 124 (1998); LeShore v. Brown, 8 Vet. App. 406 
(1995).

For veterans who serve for 90 days or more, service 
connection for certain disabilities may be established based 
on a legal presumption by showing that the disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active military 
service, or within three years from the date of separation 
from active military service for tuberculosis.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  There 
is no relevant evidence dated in the immediate years after 
service, let alone evidence establishing the disabilities 
manifested to a compensable degree.  Again, the medical 
evidence does not establish the presence of the claimed 
disabilities until many years after service.  Because it has 
been established the veteran was not a POW, the legal 
presumption for diseases specific as to former POWs is 
inapplicable here.  

The preponderance of the evidence is against the veteran's 
claims.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to recognition as a former prisoner of war for VA 
purposes is denied.

Service connection for dysentery is denied.

Service connection for vitamin deficiency is denied.

Service connection for malaria is denied.

Service connection for pulmonary tuberculosis is denied.

Service connection for pneumonia is denied.

Service connection for a neck disorder is denied.

Service connection for a knee disorder is denied.

Service connection for impaired vision is denied.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  December 2000 audiometric testing established the 
veteran currently suffers from hearing loss.  VA must 
consider whether post-service hearing loss is related to in-
service noise exposure or acoustic trauma.  See Hensley v.  
Brown, 5 Vet. App. 155, 164 (1993).  A medical opinion as to 
the etiology of the veteran's hearing loss is therefore 
indicated. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for a VA 
audiological evaluation.  The claims file 
must be made available to the examiner, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
The examiner should opine whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
the veteran's hearing loss had its onset 
during active service or is related to 
any in-service disease or injury.  A 
rationale for any opinion expressed 
should be provided and include 
consideration of all identified sources 
of in-service and post-service noise 
exposure/acoustic trauma.

2.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



